On May 27, 1942, Lew Hardwick was arrested for exceeding the statutory speed limit for a tractor-trailer.1 Hearing before a magistrate was dispensed with, the fine being paid by money order. Subsequently, after hearing before a representative of the Secretary of Revenue, on August 3, 1942, Hardwick's operating privileges were suspended for a period of ninety days, beginning October 19, 1942.
Upon appeal to the court below from the action of the Secretary, Hardwick established that he had been operating a truck for twelve years; that he had driven a tractor-trailer every day for the past six years; that he was traveling at a speed of 45 to 47 miles per hour; *Page 267 
and, that he paid a fine of $12.50 to prevent the expense of appearing at the hearing. The court below concluded that the "case does not appear so grave as to warrant a double penalty" and sustained the appeal. The Commonwealth took this appeal.
We said in Handwerk Automobile License Case, 348 Pa. 263, decided this day: "The obvious intent of the legislature was to vest in the several courts of common pleas broad discretionary power . . . In the exercise of the broad power thus conferred by the legislature, the courts are to administer justice according to the evidence and circumstances presented, and the action of a lower court will not be disturbed except for manifest abuse of discretion."
There is nothing in the record requiring this Court to hold that there has been a manifest abuse of discretion by the court below.
Order of the court below is affirmed. Costs to be paid by the Commonwealth.
1 Act of May 1, 1929, P. L. 905, as amended by the Act of April 15, 1941, P. L. 17 (75 P.S. 501).